                                                                              October 15, 2020

Via ECF

The Honorable Roanne L. Mann
United States Magistrate Judge
United States District Court
for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:      Joint Status Report: Suffolk County Water Authority v. The Dow Chemical Co. et al.,
         No. 2:17-cv-6980-NG-RLM, and Related Cases


Dear Magistrate Judge Mann:

        On behalf of all 32 parties in the referenced cases, we write to provide this joint status
report in advance of the conference currently scheduled with the Court for October 22, 2020.

       The parties continue working cooperatively to advance discovery despite the ongoing
challenges and delays caused by COVID-19. Since the parties last updated the Court on July 15,
2020, the following activities have been completed:

      1. Party Document Discovery. On July 31, 2020, Defendants Shell Oil Company (Shell)
         and Procter & Gamble Company (P&G) produced documents in response to Plaintiffs’
         initial discovery demands, and Shell and P&G supplemented their productions on October
         2 and October 13, respectively. Over the past three months, seven Plaintiffs have made
         supplemental document productions in response to the initial Fact Sheets and/or
         Defendants’ initial discovery demands. The parties are reviewing these documents and
         other voluminous materials previously produced, have met and conferred on numerous
         occasions to discuss discrete issues, and expect to continue to meet and confer to address
         open issues. The parties anticipate there will be additional party document productions on
         a rolling basis. At the present time, the parties do not have any disputes that require the
         Court’s guidance. As set forth below, the parties are negotiating a schedule and deadline
         to serve all written discovery and complete production in all cases.

      2. Third-Party Discovery. The parties have made progress on third-party discovery, but
         production from many third parties remains incomplete. Of the 33 third-party subpoenas
         and Freedom of Information requests the parties have served, 15 third parties have made
         initial document productions, and the parties expect that most of those third-parties will
         produce more documents. The parties expect the remaining third parties who have not
         produced documents yet will do so, and that some of those productions will be voluminous.
         As previously reported, the parties are continuing to be flexible with third-party response
         and production times given COVID-related issues. Other than the potential dispute
         outlined below, meet-and-confers are ongoing with third parties and there are no issues that
         require the Court’s guidance at this time.
Hon. Roanne L. Mann
October 15, 2020
Page 2

        There is one third-party dispute that may require assistance from the Court in the near term.
        That dispute involves the heightened confidentiality restrictions demanded by the New
        York Department of Environmental Conservation (DEC) and the New York Department
        of Health in exchange for the production of certain categories of well data. Despite
        agreeing in the spring to the contours of a proposed heightened confidentiality agreement
        and representing it would circulate a draft agreement, DEC has neither done so nor given
        an estimate of when a draft might be circulated. The agencies are also withholding
        responsive documents under claims of the deliberative process privilege. As a result, DEC
        has produced only one document thus far. The parties remain in discussions with the
        agencies regarding these issues and are hopeful they can reach agreement, but they may
        seek the Court’s assistance if the issues are not promptly resolved.

        Finally, as the materials produced to the parties so far reflect that other entities likely have
        relevant information, the parties expect to subpoena these third parties for documents as
        they are identified.

    3. Answers. On July 21, 2020, Defendants The Dow Chemical Company, Ferro Corporation
       and Legacy Vulcan, LLC answered the Complaints in the cases that were the subject of
       Defendants’ motions to dismiss, which Judge Gershon denied on June 4, 2020.

    4. Motions to Dismiss. Defendants Shell’s and P&G’s motions to dismiss Hicksville Water
       District and New York American Water’s complaints were fully briefed in February 2020,
       and a decision is still pending.

    5. Pretrial Schedule. The parties continue to meet and confer to narrow issues for pretrial
       scheduling, including dates for completion of fact and expert discovery.

         The parties are conferring on a potential case management order that would include
deadlines for a range of pretrial tasks, including discovery, motion practice, initial case(s) selected
for trial, and trial management. Those discussions are ongoing. So that the parties may continue
a dialogue to narrow any differences, the parties propose that they provide the Court with a further
joint status report, including a pretrial schedule to the extent then agreed, and identification of any
issues still unresolved, by Monday, December 14, 2020. Should discovery disputes or other issues
arise before then that require the Court’s guidance, the parties will follow the Court’s Rules to seek
a prompt resolution.

       Finally, while the parties are prepared to proceed with the scheduled October 22, 2020
conference if the Court would like to hear from them, they do not have any issues requiring the
Court’s guidance at this time.

        We thank the Court for its consideration and hope that all Court personnel are safe and
well.
Hon. Roanne L. Mann
October 15, 2020
Page 3

Respectfully submitted                                     Philadelphia, PA 19106
                                                           (215) 985-3270
                                                           Attorneys for Plaintiff Suffolk County
                                                           Water Authority

MATTHEW K. EDLING                                          FRANK R. SCHIRRIPA
matt@sheredling.com                                        fschirripa@hrsclaw.com
VICTOR M. SHER                                             MICHAEL A. ROSE
vic@sheredling.com                                         mr@hachroselaw.com
STEPHANIE D. BIEHL                                         HILLARY M. NAPPI
stephanie@sheredling.com                                   hnappi@hrsclaw.com
KATIE H. JONES                                             HACH ROSE SCHIRRIPA &
katie@sheredling.com                                       CHEVERIE, LLP
NICOLE TEIXEIRA                                            112 Madison Avenue - 10th Floor
nicole@sheredling.com                                      New York, New York 10016
SHER EDLING LLP                                            (212) 213-8311
100 Montgomery St. Suite 1410
San Francisco, CA 94104                                    J. NIXON DANIEL, III
(628) 231-2500                                             jnd@beggslane.com
Attorneys for Plaintiffs1                                  MARY JANE BASS
                                                           mjb@beggslane.com
SCOTT MARTIN                                               BEGGS & LANE, RLLP
smartin@hausfeld.com                                       501 Commendencia Street
JEANETTE BAYOUMI                                           Pensacola, FL 32502
jbayoumi@hausfeld.com                                      850-469-3306
HAUSFELD LLP
33 Whitehall St., 14th Floor                               T. ROE FRAZER, II
New York, NY 10004                                         roe@frazer.law
(646) 357-1100                                             THOMAS ROE FRAZER, III
                                                           trey@frazer.law
RICHARD S. LEWIS                                           W. MATTHEW PETTIT
rlewis@hausfeld.com                                        mpettit@frazer.law
HAUSFELD LLP                                               FRAZER PLC
1700 K Street, NW, Suite 650                               30 Burton Hills Blvd., Suite 450
Washington, DC 20006                                       Nashville, TN 37215
(202) 540-7200                                             615-647-0987
                                                           Attorneys for Plaintiff New York American
KATIE R. BERAN                                             Water Company, Inc.
kberan@hausfeld.com
HAUSFELD LLP                                               PAUL J. NAPOLI
325 Chestnut Street, Suite 900                             pnapoli@nsprlaw.com

1
    The Sher Edling firm represents all Plaintiffs in these related cases except Plaintiffs New York American
    Water (19-cv-2150) and Hicksville Water District (19-cv-5632).
Hon. Roanne L. Mann
October 15, 2020
Page 4

LILIA FACTOR                                1301 McKinney, Suite 5100
lfactor@napolilaw.com                       Houston, Texas 77010
NAPOLI SHKOLNIK PLLC                        (713) 651-5151
360 Lexington Avenue, 11th Floor
New York, NY 10017                          FELICE B. GALANT
(212) 397-1000                              felice.galant@nortonrosefulbright.com
                                            FAROOQ A. TAYAB
Attorneys for Plaintiff Hicksville Water
                                            farooq.tayab@nortonrosefulbright.com
District
                                            NORTON ROSE FULBRIGHT US LLP
                                            1301 Avenue of the Americas
JOEL ALAN BLANCHET
                                            New York, NY 10019
jblanchet@phillipslytle.com
                                            (212) 318-3000
ANDREW P. DEVINE
adevine@phillipslytle.com                   Attorneys for Defendant Vulcan Materials
PHILLIPS LYTLE LLP                          Company
One Canalside
125 Main Street                             MEGAN R. BRILLAULT
Buffalo, NY 14203                           mbrillault@bdlaw.com
(716) 847-7050                              DANIEL M. KRAININ
                                            dkrainin@bdlaw.com
KEVIN T. VAN WART                           PAULA J. SCHAUWECKER
kevinvanwart@kirkland.com                   pschauwecker@bdlaw.com
NADER R. BOULOS                             BEVERIDGE & DIAMOND P.C.
nboulos@kirkland.com                        477 Madison Avenue
KIRKLAND & ELLIS LLP                        15th Floor
300 North LaSalle                           New York, NY 10022
Chicago, IL 60654                           212-702-5400
(312) 862-2000                              Attorneys for Defendant Shell Oil Company
Attorneys for Defendant The Dow Chemical    DAVID J. LENDER
Company                                     david.lender@weil.com
                                            JED PAUL WINER
ROBB W. PATRYK                              jed.winer@weil.com
robb.patryk@hugheshubbard.com               WEIL, GOTSHAL & MANGES, LLP
FARANAK SHARON TABATABAI                    767 Fifth Avenue
fara.tabatabai@hugheshubbard.com            New York, NY 10153
HUGHES HUBBARD & REED LLP                   212-310-8000
One Battery Park Plaza
New York, NY 10004                          DIANE P. SULLIVAN
(212) 837-6000                              diane.sullivan@weil.com
Attorneys for Defendant Ferro Corporation   RACHEL ANNE FARNSWORTH
                                            rachel.farnsworth@weil.com
STEPHEN C. DILLARD                          WEIL GOTSHAL & MANGES LLP
steve.dillard@nortonrosefulbright.com       17 Hulfish Street, Suite 201
NORTON ROSE FULBRIGHT US LLP                Princeton, NJ 08542
Hon. Roanne L. Mann
October 15, 2020
Page 5

609-986-1120
Attorneys for Defendant The Procter &
Gamble Company

cc:    All Counsel of Record (by ECF)
